Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A system comprising: a protection device including at least one switching element, wherein an input capacitor of the switching mode power converter and the protection device being are connected in series between the third voltage bus
and the first voltage bus, and an output capacitor of the switching mode power converter and the protection device are connected in series between the fourth voltage bus and the second voltage bus as recited in claim 1.
A regulator comprising: an input capacitor connected between a first voltage bus and an intermediate point; an output capacitor connected between a second voltage bus and the intermediate point; a plurality of switches and an inductor connected between the input capacitor and the output capacitor, 
A system comprising: a protection device including at least one transistor, the protection device being connected between the intermediate point and a third voltage bus, wherein the input capacitor and the protection device are connected in series between the first voltage bus and the intermediate point, and the output capacitor and the protection device are connected in series between the second voltage bus and the intermediate point as recited in claim 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836